COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Moses Eli Lopez v. The State of Texas

Appellate case number:      01-18-01004-CR, and
                            01-18-01009-CR

Trial court case number:    1562829, and
                            1562830

Trial court:                248th District Court of Harris County

       Appellant Moses Eli Lopez’s brief initially was due in each appeal on February
27, 2019. See TEX. R. APP. P. 38.6(a). After this Court granted three motions for an
extension, appellant’s brief was due to be filed by May 28, 2019, with no further
extensions. See TEX. R. APP. P. 38.6(d). Appellant has filed a fourth motion requesting
an extension to June 13, 2019 to file his brief in each appeal. The motion is granted.
Appellant’s brief in each appeal is due to be filed no later than Thursday, June 13, 2019.
No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: ___June 4, 2019___